Plaintiff in error, C.A. Belvin, was convicted of shooting at another with intent to kill, and his punishment assessed at imprisonment in the penitentiary for a period of one year and one day. From the judgment rendered on the 16th day of January, 1918, in pursuance of the verdict, an appeal was perfected by filing in this court on June 24, 1918, a petition in error with case-made. Since the appeal was taken and before the final submission of the cause, suggestion of the death of the plaintiff in error, C.A. Belvin, has been made. In a criminal action the purpose of the proceeding being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore adjudged and ordered that all proceedings in this prosecution be abated and the district court of Garvin county is directed to enter its appropriate order to that effect.